DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nunomura et al. (7,549,429) in view of Sharma et al. (6,406,122).

	Regarding claim 1, Nunomura teaches an ejection nozzle cleaning device for an inkjet printer comprising a plurality of ink ejection nozzles that are arranged on an ink ejection face of an inkjet head, the ejection nozzle cleaning device comprising:
	a gripping portion (fig. 32, leftmost portion of housing 12) to be held by a user;
	a horn (fig. 32, item 16), protruding from one end of the gripping portion and extending away from the gripping portion (see fig. 32);
	a reservoir (fig. 32, item 32), disposed on one side of the horn in an extending direction in which the horn is extending (fig. 1, horizontally on page), the reservoir being equipped to contain a cleaning liquid (see fig. 32); and
	an ultrasonic generator (fig. 32, item 14), disposed on another side of the horn in the extending direction in which the horn is extending so as to transmit an ultrasonic wave to the horn (see fig. 32),

	the reservoir having an interior (fig. 32, note interior of reservoir) in which the cleaning liquid is containable and comprising a through cavity (fig. 32, cavity formed in item 52) that allows the horn to be at least partly inserted and located in the interior (see fig. 32, note that horn is inserted into the reservoir) wherein the horn penetrates through the through cavity of the reservoir and is abutted against the reservoir without a gap existing therebetween (see fig. 32, note that the horn is abutted against walls of the through cavity),
	a peripheral wall (fig. 32, item 32) that surrounds the opening of the reservoir being formed to a height that allows one side of the horn to be located in the interior (see fig. 32),
wherein in the reservoir, the cleaning liquid is contained in a storage space (see fig. 32, note liquid is stored in the storage space formed by the peripheral wall and the bottom) formed in the bottom of the tubular member shaped by the peripheral wall and a bottom wall of the reservoir (see fig. 32),
wherein an edge of the peripheral wall surrounding the opening of the reservoir has substantially the same height throughout the whole circumference of the peripheral wall (see fig. 32),
wherein a height of an edge surface of the horn protruding out from the bottom wall of the reservoir is less than the height of the peripheral wall surrounding the opening of the reservoir (see fig. 32), 

	Vijay does not teach wherein the surface to be cleaned is an ink ejection face. Sharma teaches an ultrasonic cleaning fluid ejector for an inkjet printhead (Sharma, see fig. 10, Note ultrasonic wave creator 245). It would have been obvious to one of ordinary skill in the art to apply the user-operated nozzle cleaning apparatus of Vijay to an inkjet printer, as disclosed by Sharma, because doing so allow for a reduction in electronics required for cleaning by manualizing the cleaning process. 
Upon combination of Sharma with Vijay, the resultant device would meet the limitation: wherein in a state where the cleaning liquid in the storage space is in contact with the ink ejection face without being discharged from the storage space, ultrasonic activation occurs. 
The claim now recites: wherein when the opening of the reservoir is at a position in which the opening of the reservoir is directed upwardly along a vertical direction, a direction in which the ultrasonic waves are generate from the horn is also upward along the vertical direction. Applicant seems to argue that because the ultrasonic wave generator of Nunomura is illustrated in a horizontal orientation in figure 32 of Nunomura, the disclosed ultrasonic wave generator cannot be used in a vertical orientation. First, it should be noted that Nunomura teaches a variety of uses and orientations of the ultrasonic wave generator where such a generator would create vertically generated waves. As can be seen in figures 2A-2C, the generator can be oriented in any direction, including vertically. Thus, the added claim language is clearly disclosed by Nunomura. If that is not clear enough, Sharma, figure 10 teaches such a vertical orientation. Note 247 waves emanating upward from the wave generator 245 in the vertical direction to clean the downward facing nozzles. Yet further, simply changing the orientation of a handheld device is not patentable. That is, the device operates the exact same way whether it is oriented in a horizontal manner or a vertical manner. Thus, not only is the amendment to the claim disclosed by the prior art, but also simply claiming a direction in which a cleaning nozzle is oriented is not patentable.  

	Regarding claim 5, Nunomura in view of Sharma teaches the ejection nozzle cleaning device for the inkjet printer as set forth in claim 1, wherein
	the through cavity of the reservoir is formed in the extending direction in which the horn is extending and has a shape which and edge of the horn having the edge surface penetrates through (Nunomura, see fig. 32), and
	the through cavity has a ring-shaped groove formed at a central part on an inner periphery thereof in the extending direction, so as to circumferentially surround the cavity (Nunomura, see fig. 32).

	Regarding claim 6, Nunomura in view of Sharma teaches the ejection nozzle cleaning device for the inkjet printer as set forth in claim 5, wherein the reservoir is made of an elastic material (Sharma, col. 7, line 47, fig. 10, Note that seal 200 is elastomeric). It would have been obvious to one of ordinary skill in the art to make the reservoir disclosed by Nunomura elastomeric like the seal of Sharma because doing so would allow for contact of the reservoir with the surface to be cleaned without damaging the surface to be cleaned. 

 	Regarding claims 7, 14 and 15, Nunomura in view of Sharma teaches the ejection nozzle cleaning device for the inkjet printer as set forth in claims 1, 5 and 6, respectively, wherein the gripping portion, the horn, and the reservoir lie on a reference 

 	Regarding claim 16, Nunomura in view of Sharma teaches the ejection nozzle cleaning device for the inkjet printer as set forth in claim 1, wherein the reservoir is made of an elastic material (Sharma, col. 7, line 47, fig. 10, Note that seal 200 is elastomeric). It would have been obvious to one of ordinary skill in the art to make the reservoir disclosed by Nunomura elastomeric like the seal of Sharma because doing so would allow for contact of the reservoir with the surface to be cleaned without damaging the surface to be cleaned. 

 	Regarding claim 17, Nunomura in view of Sharma teaches the ejection nozzle cleaning device for the inkjet printer as set forth in claim 1, wherein when a cleaning operation of the ejection nozzle cleaning device is performed, the plurality of ink ejection nozzles are aligned along an extending direction of the reservoir (Sharma, compare figs. 3, 10, Note that Sharma’s cap 190 covers all nozzles, and in fig. 10, the nozzles are aligned in a direction into the page. Note also that “extending direction” could correspond to any direction in which the reservoir can be said to extend because no specificity has been claimed as to what the extending direction is).

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the . 
Applicant argues that the prior art combination does not disclose a vertical orientation of the ultrasonic wave generator. This argument is addressed above. Applicant also argues that Nunomura does not teach a bottom wall, and thus liquid can move inversely back into the disclosed device. This is incorrect. Nunomura teaches a bottom wall 16A, and as can clearly been seen in Nunomura, figure 32, liquid cannot move inversely through the device and stays in the reservoir portion downstream of the wave generator. 
The standing prior art rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853